     Case 2:20-cv-02232-PD Document 41 Filed 08/31/20 Page 1 of 3




           IN THE UNITED STATES DISTRICT COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CAROLYN SAMPSON,                 )
                                 )
     Plaintiff,                  )
                                 )
                                 )
v.                               )
                                 )
                                 ) Case No.: 2:20-cv-02232-PD
                                 )
HAGENS BERMAN SOBOL SHAPIRO LLP; )
KAY GUNDERSON REEVES; STEVE W.   ) Related Case: 2:11-cv-05782-PD
BERMAN,                          )
                                 )
      Defendants.                )
                                 )
                                 )
                                 )

              DECLARATION OF NICHOLAS BOEBEL

         I, Nicholas Boebel, declare as follows:

     1. I am an attorney licensed in the states of Minnesota and Washington

 and admitted to practice pro hac vice in the above-captioned case. I am one of

 the attorneys representing Carolyn Sampson.

     2. Plaintiff served requests for production and interrogatories on each

 defendant on July 20, 2020.

     3. Hagens Berman Sobol Shapiro LLP and Steve Berman served written

 discovery responses and Hagens Berman’s first production of documents early

 August 27 Eastern Time. True and correct copies of the written responses of the
     Case 2:20-cv-02232-PD Document 41 Filed 08/31/20 Page 2 of 3




Hagens Berman defendants are attached to this declaration as Exhibits 1-4. The

Hagens Berman defendants served a second and third production of documents

early August 28 Eastern Time.

     4. After reviewing the Hagens Berman defendants’ written discovery

responses, on August 27 I requested a meet and confer with counsel for the

Hagens Berman defendants to take place the afternoon of August 28.

     5. I conferred with Keith Beauchamp and Roopali Desai (counsel for the

Hagens Berman defendants) by phone on August 28. I noted that untimely

objections to written discovery are waived and expressed concern that the

discovery responses raised numerous objections based on breadth, burden,

relevance, and other similar issues.

     6. I also pointed out that the Hagens Berman defendants had not served a

privilege log and pointed out one document I had reviewed where the redaction

seemed overbroad.

     7. Counsel for the Hagens Berman defendants did not agree that untimely

objections are waived. They did agree to look into the redaction issue (they

served a properly redacted copy later that day) and to serve a privilege log in the

near future. They also requested that I identify specific examples of requests

where I believed the objections were inappropriate. We all agreed to continue

the meet and confer the next day on August 29.
     Case 2:20-cv-02232-PD Document 41 Filed 08/31/20 Page 3 of 3




     8. On August 29 I sent an email to counsel for the Hagens Berman

defendants identifying certain document requests and interrogatories that I

believed had particularly inappropriate objections. Several hours after I sent the

email, we continued our meet and confer (also joined by counsel for Reeves).

We were unable to resolve our disagreement about the waiver of untimely

objections.

     9. On August 30, counsel for Hagens Berman sent a written response to

my August 29 email. A true and correct copy is attached as Exhibit 5. Also on

August 30, the Hagens Berman defendants served a privilege log.

     10. The parties have fundamentally different views on the meaning of this

Court’s Order that the Hagens Berman defendants provide “full and complete”

responses to Sampson’s discovery requests. Doc. 32. The parties also

fundamentally disagree on whether and to what extent untimely objections to

written discovery are waived. Undersigned counsel certifies that he has

attempted in good faith to resolve the disagreement under Local Rule 26.1(f).

I declare under penalty of perjury that the forgoing is true and correct.

August 31, 2020                                  /s/ Nicholas S. Boebel
                                                 Nicholas S. Boebel
